                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT GREENEVILLE

   DAVID MICHAEL BLEVINS,                         )
                                                  )
          Petitioner,                             )
                                                  )
   v.                                             )              No.     2:19-CV-090-RLJ-CRW
                                                  )
   GEORGIA CROWELL,                               )
                                                  )
           Respondent.                            )

                                    MEMORANDUM OPINION

         This prisoner pro se petition for a writ of habeas corpus is now before the Court pursuant

  to Respondent’s motion to dismiss this action as moot due to Petitioner’s death [Doc. 16]. In

  support thereof, Respondent filed records from the Tennessee Department of Correction

  establishing that Petitioner died on October 6, 2020, while incarcerated in the Northeast

  Correctional Complex [Doc. 16-1 p. 2–3].

         For good cause shown therein, this motion [Id.] will be GRANTED and this action will be

  DISMISSED as moot. Hailey v. Russell, 394 U.S. 915, 89 S. Ct. 1200 (1969) (providing that

  “[u]pon the suggestion of mootness by reason of the death of petitioner, motion for leave to file

  petition for writ of habeas corpus dismissed”); Beach v. Humphries, No. 89-3483, 1990 WL

  140574, at *1 (6th Cir. 1990) (finding that the death of the petitioner rendered the appeal involving

  a request for habeas corpus relief moot).

         AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

                                                                ENTER:



                                                                       s/ Leon Jordan
                                                                 United States District Judge



Case 2:19-cv-00090-RLJ-CRW Document 18 Filed 09/09/21 Page 1 of 1 PageID #: 1048
